Citation Nr: 1725014	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-21 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a heart murmur.

2.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for multiple myeloma, to include as secondary to exposure to herbicide agents during military service.

3.  Entitlement to service connection for multiple myeloma, to include as secondary to exposure to herbicide agents during military service.  

4.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for mycobacterium-avium complex as secondary to multiple myeloma.

5.  Entitlement to service connection for mycobacterium-avium complex as secondary to multiple myeloma.  

6.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a lumbar spine disorder.

7.  Entitlement to service connection for a lumbar spine disability.  

8.  Entitlement to service connection for hypothyroidism as secondary to multiple myeloma.

9.  Entitlement to service connection for atrial fibrillation as secondary to multiple myeloma.

10.  Entitlement to service connection for diverticulitis as secondary to multiple myeloma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened and denied service connection for multiple myeloma, mycobacterium-avium complex, a heart murmur and lumbar spine disorder, and also denied service connection for hypothyroidism, diverticulitis and atrial fibrillation, all as secondary to multiple myeloma.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2016; a transcript of that hearing is associated with the claims file.

Historically, in July 2008, the Veteran filed to reopen service connection for multiple myeloma, mycobacterium-avium complex, a heart murmur, and lumbar spine disorder, as well as service connection claims for hypothyroidism, diverticulitis and atrial fibrillation.  The Agency of Original Jurisdiction (AOJ) initially denied those claims in a May 2009 rating decision; the Veteran was informed of that decision in a May 2009 letter.  The Veteran filed a reconsideration claim in May 2010-within one year of the May 2009 letter-and proffered additional evidence in June 2010, in response to the Agency of Original Jurisdiction (AOJ)'s May 2010 letter respecting reconsideration.  The AOJ again denied all of the above issues in a March 2011 rating decision, which is the subject of this appeal.  Consequently, as the Veteran provided requested reconsideration and provided new and material evidence regarding those claims, the Board finds that the May 2009 rating decision did not become final.  Therefore, new and material evidence respecting the hypothyroidism, diverticulitis and atrial fibrillation claims is not necessary at this time.  See 38 C.F.R. § 3.156.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  During the August 2016 hearing, the Veteran stated that he wished to withdraw his appeal respecting reopening the claim of service connection for a heart murmur.  

2.  In an unappealed November 2006 rating decision, the AOJ denied service connection for multiple myeloma, mycobacterium-avium complex, and a lumbar spine disability.  

3.  Evidence not previously of record, that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for multiple myeloma, has been received since the final November 2006 rating decision that denied service connection for that disability.

4.  Evidence not previously of record, that relates to an unestablished fact necessary to to substantiate the claim of entitlement to service connection for mycobacterium-avium complex, has been received since the final November 2006 rating decision that denied service connection for that disability.

5.  Evidence not previously of record, that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lumbar spine disability order has been received since the final November 2006 rating decision that denied service connection for that disability.

6.  The Veteran's multiple myeloma did not have onset during his active service, did not manifest within one year of his active service, and was not caused by his active service.   

7.  The Veteran's mycobacterium-avium complex did not have onset during his active service and was not caused by his active service

8.  The Veteran's hypothyroidism did not have onset during his active service and was not caused by his active service.  

9.  The Veteran's diverticulitis did not have onset during his active service and was not caused by his active service

10.  The Veteran's atrial fibrillation did not have onset during his active service, did not manifest within one year of his active service and was not caused by his active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of claim to reopen service connection for a heart murmur have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The November 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  The criteria for reopening the claims of entitlement to service connection for multiple myeloma, mycobacterium-avium complex, and a lumbar spine disability have all been met.  38 U.S.C.A. §§ 5108, (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for establishing service connection for multiple myeloma, to include as secondary to exposure to herbicide agents during military service, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for establishing service connection for mycobacterium-avium complex as secondary to multiple myeloma have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for establishing service connection for hypothyroidism as secondary to multiple myeloma have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  The criteria for establishing service connection for diverticulitis as secondary to multiple myeloma have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

8.  The criteria for establishing service connection for atrial fibrillation as secondary to multiple myeloma have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the other issues decided by the Board in the instant document, VA provided adequate notice in a letters sent to the Veteran in July 2010. 

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

Additionally, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues decided herein has been met, as discussed below.  38 C.F.R. § 3.159(c)(4). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


Withdrawal of Heart Murmur Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).  

During his August 2016 hearing, the Veteran stated that he wished to withdraw the issue respecting reopening service connection for a heart murmur.  Thus, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including cardiovascular disease and malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  


Reopening Service Connection for Multiple Myeloma, 
Mycobacterium-Avium Complex, and a Lumbar Spine Disability



A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

Historically, service connection for multiple myeloma, mycobacterium-avium complex, and a lumbar spine disability was denied by the AOJ in a November 2006 rating decision.  The AOJ notified the Veteran and his representative of the decision and of his appellate rights in a letter sent that same month.  At that time, the AOJ found that there was no evidence to demonstrate that herbicides had been used in the Republic of Thailand, citing a March 2000 VA Fact Sheet, and that the Veteran's service records did not demonstrate any service on the landmass or in-land waterways of the Republic of Vietnam such that herbicide exposure could be presumed at that time.  Consequently, as there was no in-service herbicide exposure or diagnosis of multiple myeloma, service connection for that disorder was denied.  The AOJ additionally denied the mycobacterium-avium complex claim as there was no service-connected disability to predicate a claim of secondary service connection.  The lumbar spine disorder was denied because the Veteran failed to report for an examination that was scheduled for that disorder, even though a motorcycle accident during military service was noted in his service treatment records.  The Veteran was informed of that decision in a November 2006 letter.  No notice of disagreement was received within one year of that letter.  

As no timely notice of disagreement or new and material evidence was received during the appeal period following the November 2006 notice letter, the November 2006 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2016); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claims of service connection for multiple myeloma, mycobacterium-avium complex as secondary to multiple myeloma, and a lumbar spine disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since that rating decision, the Veteran has submitted several documents, including from the Department of Defense and VA, which document the use of Agent Orange and other herbicide agents in the Republic of Thailand.  In fact, VA has explicitly acknowledged that certain herbicides were in fact used at several Royal Thai Air Force Bases (RTAFB) during the period of the Veteran's service.  The Veteran has also submitted letters from Dr. T.A.S. which indicate that the Veteran's service in the Republic of Thailand and his exposure to herbicide agents during that service may have caused his multiple myeloma.  Accordingly, the Board finds that new and material evidence which tends to substantiate the Veteran's claims of service connection for multiple myeloma and mycobacterium-avium complex as secondary to multiple myeloma has been received in this case, and those claims are reopened.  See 38 C.F.R. § 3.156(a).  

Respecting the lumbar spine claim, the AOJ reviewed the evidence since the November 2006 rating decision and determined that the evidence warranted obtaining a VA examination.  The AOJ obtained a VA examination of the lumbar spine in November 2010.  Consequently, the Board must find that new and material evidence which tends to substantiate the Veteran's claim for service connection for a lumbar spine disorder has been received in this case, and that claim is also reopened.  See Id.; Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

Service Connection for Multiple Myeloma

On appeal, the Veteran asserts that he served in the Republic of Thailand, at Udorn Royal Thai Air Force Base (Udorn RTAFB) during his period of military service, where he was exposed to herbicide agents, particularly Agent Orange.  The Veteran additionally asserts exposure to herbicide agents during military service while he was stationed at Eglin Air Force Base (Eglin AFB).  Finally, the Veteran asserted that he was exposed to jet fuel during military service and that such exposure led to his multiple myeloma.  

Specifically, the Veteran, in his statements and particularly in his August 2016 hearing, testified that he was an aircraft jet engine maintenance specialist.  Additionally, he testified that he served a temporary duty assignment (TDY) at Udorn RTAFB from July 1972 to October 1972.  While at Udorn RTAFB, he testified that he was mostly on the flight line, which was a bit away from the perimeter, although the tram pads that they used to go out and run the aircraft were approximately 500 meters from the perimeter; the Veteran also indicated that he would work on aircraft which were parked on Row F near the perimeter of the base.  The Veteran denied ever having service in or stopping in the Republic of Vietnam during his period of military service.  

VA regulations provide that for a Veteran who has been exposed to certain herbicide agents during military service, service connection for multiple myeloma will be presumed.  See 38 C.F.R. § 3.309(e) (2016).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307(a)(6)(i) (2016).

A review of the Veteran's post-service treatment records documents that the Veteran has been diagnosed with multiple myeloma.

Turning to the Veteran's service records, he is not shown to have any treatment for or diagnosis of multiple myeloma during military service, or within one year of discharge therefrom.  

The Veteran's service personnel records further do not document any service in the Republic of Thailand, including any temporary duty assignment (TDY) therein.  The Board, however, does note that the Veteran's Form DD-214 does disclose 3 months of foreign service in Indochina, although where that service occurred is not noted on the Form DD-214.  

The Veteran, in support of his assertions that he had TDY to Thailand during 1972, has provided a series of postcards that he reports he contemporaneously sent to this family, which document that he was in Alaska and then Japan, on his way to Thailand.  The Veteran further sent a letter to his family, dated in October 1972, documenting that he was in Thailand at Udorn RTAFB and that he was leaving soon on his way back to the United States.  Finally, the Veteran's service treatment records document that the Veteran was seen in July 1972 due to being nervous about his upcoming trip to Thailand.  

Based on the foregoing evidence, the Board finds that despite the lack of any documentation of TDY to Udorn RTAFB in the Veteran's service personnel records, the evidence in his service treatment records as well as the contemporaneous statements from the Veteran in letters and postcards to his family demonstrate that he was at Udorn RTAFB in 1972.  The Board, therefore, resolves all reasonable doubt as to this issue in favor of the Veteran.  

The Board notes that the M21 Manual concedes that herbicide agents were used at Udorn RTAFB during the Vietnam era, which is when the Veteran served at that facility.  The M21 further indicates that exposure to herbicide agents is to be conceded if the Veteran was a security policeman; security patrol dog handler; member of the security police squadron; or, "otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence."  See M21-1MR, Part IV, Subpart ii.1.H.5.b.  

In this case, although the Board has found that the Veteran served at Udorn RTAFB during a period in which herbicides were used, the Board finds that the Veteran was not on the perimeter of the base such as to presume his exposure to herbicide agents at that facility during his military service.  The Veteran was a jet maintenance specialist and testified that he was on the flight line, which he admitted was a bit away from the perimeter.  Moreover, although the Veteran may have worked on aircraft which were parked near the perimeter, the Veteran testified during his August 2016 hearing that those aircraft were 500 meters from the perimeter.  The Board notes that 500 meters is a substantial distance away from the perimeter.  

As the evidence does not demonstrate that the Veteran was a security policeman, security patrol dog handler, or member of the security police squadron at Udorn RTAFB; or, that he participated in any other duties which brought him in contact with Udorn RTAFB's perimeter, the Board cannot find that the Veteran was exposed to herbicide agents in this case in conjunction with his service at Udorn RTAFB in the Republic of Thailand in 1972.  

Turning to the Veteran's claimed exposure to herbicide agents at Eglin AFB in 1970, the Veteran's service records contains a performance report from May 1970 to May 1971 from Eglin AFB.  Therefore, it appears that the Veteran may have had service at Eglin AFB at some point from May to December 1970.  

The Veteran has submitted several documents from the Department of Defense which demonstrate that herbicides were used, stored and tested at Eglin Air Force Base.  The Veteran also submitted a VA document which indicated that VA acknowledges herbicide agents were tested at Eglin AFB from 1962 through 1970.  

Given this evidence, the AOJ requested that the Joint Services Records Research Center (JSRRC) investigate whether the Veteran's unit was exposed to herbicide agents during his period of service at Eglin AFB.  In a January 2011 response, JSRRC stated as follows:

Available historical records document that testing for herbicide spraying techniques was conducted at Eglin [AFB] during November and December 1952.  Also, during June 11, 1968 through September 12, 1968, the U.S. Army performed an herbicide study at Eglin [AFB].  This study involved the development of techniques to determine spread factors utilizing Agent Orange and Stull Bifluid defoliants.  In addition, during the period of 1962 through 1970, a two-mile square area of Eglin was used to test various herbicides.  However, we cannot document or verify that [the Veteran] was exposed to these defoliants or that he was in the specific vicinity of the study area.  Available unit histories do not document or mention that that unit members performed duties in the test site areas.  

The Board finds that the Veteran had service at Eglin AFB during which herbicide agents were used, tested and stored at that facility.  However, the Veteran has not asserted that he had any duties which involved testing herbicide agents, or that he otherwise had duties in the areas in which herbicide agents were being used, tested and/or stored at Eglin AFB.  JSRRC reviewed the Veteran's unit history and concluded that there was no evidence that his unit operated in the testing area.  

The Veteran's statements do not particularly assert that his duties brought him in contact with the testing area at Eglin AFB; nor is there any evidence in the claims file to demonstrate that the Veteran was present in the testing area at Eglin AFB at any time during his service at that facility.  Consequently, merely because the Veteran had service at Eglin AFB during a period in which herbicide agents were being tested and stored at that facility does not demonstrate actual exposure to herbicide agents in this case.  

Based on the evidence of record at this time, the Board is unable to find that the Veteran has demonstrated actual exposure to herbicide exposure during any period of his military service, particularly either at Eglin AFB in 1970 or at Udorn RTAFB in the Republic of Thailand in 1972.  

Moreover, although the Veteran has asserted that he was exposed to jet fuel during military service, he has not proffered any evidence to demonstrate that such exposure would cause his multiple myeloma.  The Board has considered the letter from his spouse dated in May 2010.  In that letter she stated that she believes his cancer came both from exposure to herbicides and "jet fuel (benzene)"  She also stated that his duties included "servicing aircraft with JP-4 fuel which contains petroleum distillates (NAPTHA), benzene and toluene" and that the Veteran had informed her that on one occasion he was covered in fuel."  Even if the Board were to acknowledge exposure to these materials such does not rise to the threshold, low that it be, of an indication of an association between such exposures and his cancer developing decades later.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that conclusory generalized lay statements suggesting a nexus between a current disability and service do not suffice to meet the indication of an association requirement for VA to obtain a medical opinion),  

Finally, the evidence of record-including the Veteran's own statements and admissions-demonstrates that the Veteran's multiple myeloma did not begin during military service, but rather began many years after discharge therefrom.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

Accordingly, as the in-service and nexus elements are not met in this case, service connection for multiple myeloma must be denied at this time.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  


Secondary Service Connection for Mycobacterium-Avium Complex, Hypothyroidism, Diverticulitis and Atrial Fibrillation

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

On appeal, the Veteran has specifically claimed that his mycobacterium-avium complex, hypothyroidism, diverticulitis and atrial fibrillation are all secondary to his multiple myeloma; the Veteran does not assert at any time during the record that those disorders are directly related to military service.  

In light of the above denial of service connection for multiple myeloma, the Board must also deny service connection for his claimed mycobacterium-avium complex, hypothyroidism, diverticulitis and atrial fibrillation at this time, as there is not a service-connected disability on which to predicate his secondary service connection claim at this time.  See 38 C.F.R. § 3.310.  

Furthermore, the Board has reviewed the Veteran's service treatment records and it does not appear that the Veteran ever complained of, was treated for, or was diagnosed with mycobacterium-avium complex, hypothyroidism, diverticulitis and/or atrial fibrillation during military service or that atrial fibrillation manifested within one year of separation from active service.  As noted above, the Veteran does not assert that those disorders began in or are otherwise related to military service, and all the evidence of record demonstrates that those disorders began many years after discharge from service.  

Consequently, as there is no in-service injury or event on which to predicate a claim of direct service connection in this case, service connection for mycobacterium-avium complex, hypothyroidism, diverticulitis and atrial fibrillation is also denied on a direct basis at this time.  See 38 C.F.R. §§ 3.102, 3.303.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal of reopening the issue of service connection for a heart murmur is dismissed.

The claims of entitlement to service connection for a lumbar spine disability, multiple myeloma, and mycobacterium-avium complex are reopened, and to this extent, the appeal of those issues is granted.

Service connection for multiple myeloma is denied.  

Service connection for mycobacterium-avium complex is denied.  

Service connection for hypothyroidism is denied.  

Service connection for diverticulitis is denied.  

Service connection for atrial fibrillation is denied.  


REMAND

The Veteran has indicated that his lumbar spine is a result of a motorcycle accident during military service; his service treatment records document a motorcycle accident in December 1971.  In a January 2006 statement, the Veteran indicated that he was hospitalized at Homestead Air Force Base for injuries sustained in that motorcycle accident.  The Board has reviewed the claims file and it does not appear that any specific request for those records has been made.  Consequently, a remand is necessary in order to obtain those outstanding clinical (inpatient) records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Furthermore, the Veteran underwent a VA examination of his lumbar spine in November 2010, during which he was diagnosed with degenerative joint disease of the lumbar spine.  The Veteran reported during that examination that his lumbar spine pain began in the 1980's and that he has a spinal fusion procedure in 1983.  

As noted above, the Veteran contends that his lumbar spine disorder is the result of his motorcycle accident during military service.  The examiner, however, only opined as to the Veteran's lumbar spine disorder was secondary to his multiple myeloma.  Consequently, the Board finds that opinion is inadequate as it does not discuss this noted in-service event.  Therefore, on remand, the AOJ should obtain a VA addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any clinical (inpatient) records from Homestead Air Force Base's hospital regarding the Veteran's motorcycle accident in December 1971, that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  Then, send this case to an appropriate physician for an addendum opinion regarding whether the Veteran's lumbar spine disorder at least as likely as not (50 percent or greater probability) began in or was otherwise caused by military service, to include the December 1971 motorcycle accident therein.  The examiner should additionally address any other evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Following any additional indicated development, readjudicate the Veteran's claim of service connection for a lumbar spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


